DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 23-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on1/30/22.
Applicant’s election without traverse of Group I, claims 1-13,21,22 in the reply filed on 1/30/22 is acknowledged.

Claim Objections
Claims 12 and 21 are objected to because of the following informalities: 
In claim 12, line 4, the term “the lock body connection member” lacks antecedent basis since this term is recited in claim 3, not in claim 1 or 8 form which claim 12 depends.
In claim 21, line 3, “angel” should be changed to –angle--. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 8, 9, 21, 22 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by CN 109667482 (hereinafter CN482).
Re Claim 1. (Original)
CN482 discloses a system for smart security, comprising: a smart security device (intelligent door lock, Abstract), a control module (control motor block 11), a driving module (2,4), and a mechanical structure (assembly 3,5,6,12); wherein the control module (11) is configured to send a control instruction to the driving module (2,4), and the driving module is configured to drive the mechanical structure (assembly 3,5,6,12) based on the control instruction to perform a state switching operation on the smart security device (retract or extend bolt 12).  
Re Claim 2. (Previously Presented)
CN482 discloses the system of claim 1, wherein the smart security device includes a smart lock (intelligent lock electromechanics), the smart lock including a lock body structure (bolt 12); and the mechanical structure (3,5,6) includes a transmission assembly (22,312,41,53,6) disposed between the driving module (2,4) and the lock body structure (12), the transmission assembly being configured to connect the driving module (2,4) and the lock body structure (12) in a transmission connection.  
Re Claim 8. (Original) 
CN482 discloses the system of claim 1, wherein the system further includes a detection module (microswitch 111), the detection module being configured to detect a current state of a lock 
Re Claim 21. (Previously Presented) 
CN482 discloses the system of claim 8, wherein the first detection assembly includes a position sensor (microswitch 111), the position sensor being disposed on the lock body shaft (23) for detecting a rotation angel of the lock body shaft (23).  
Re Claim 22. (Previously Presented) 
CN482 discloses the system of claim 2, wherein the smart lock includes a mounting plate assembly (1; Fig.2), the mounting plate assembly being configured to mount the smart lock (2,3,4,5,6,12); wherein the mounting plate assembly includes a mounting plate (1) and one or more sliding components (conventional fasteners for holes shown in Fig.2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 12, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN482 in view of DE 102 35 201 (hereinafter DE201).
Re Claim 9. (Original) 
CN482 dislcoses the system of claim 8, wherein the first detection assembly includes an angle sensor (111) and a rotation detector (111) that is connected to the lock body shaft (23) through a transmission connection, but fails to teach wherein the angle sensor being fixedly disposed relative to the rotation detector, since CN482 teaches a single microswitch (111).  
It would have been considered a mere duplication of parts to one of ordinary skill in the art to modify the single sensor (111) of CN482 by providing separate and relatively fixed angle and rotation sensors as an obvious matter of design choice in alternative lock construction within the housing.
Re Claim 12. (Previously Presented) 
CN482 in view of DE201 discloses the system of claim 8, wherein the detection module further includes an induction assembly (magnet and Hall sensor arrangement; para [0045-0046]); the induction assembly including a first induction element (magnet) and a second induction element (Hall sensor), the first induction element being fixedly disposed relative to the lock body connection member; and the second induction element being configured to rotate relative to the first induction element; and the rotation of the lock body shaft (23) is configured to drive the first induction element (magnet) to move relative to the second induction element (Hall sensor) and trigger the first induction element or the second induction element to send a wake-up signal to the control panel.  
It would have been obvious to one of ordinary skill in the art to modify the sensor (111) of CN482 by providing different types of sensors such as well known induction elements taught by DE201 as old and well known Hall sensor and magnet elements as an obvious matter of design choice in alternative lock construction.
Re Claim 13. (Original) 
CN482 as modified by DE201 discloses the system of claim 12, wherein the first induction element includes a Hall sensor, and the second induction element includes a magnetic induction member.  
It would have been considered a mere reversal of parts to one of ordinary skill in the art to provide the first induction element as the magnet and the second as the Hall sensor as an obvious matter of design choice in optimizing the elements within the housing.

Allowable Subject Matter
Claims 4-7, 10, 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to teach or suggest the configuration of clutch elements in combination with the claimed drive and transmission elements as set forth in claims 3-7,10,11, wherein the transmission assembly includes a lock body connection member, the lock body connection member being configured to drive the lock body structure to rotate; and the transmission assembly further includes a clutch mechanism, the clutch mechanism being configured to couple or separate the driving module and the lock body connection member during a rotation transmission process. It is noted that the cited prior art references US 2019/0145130, US 2020/0035499, CN 106996223, WO 2017046399 and GB 2595007 all teach various well known clutch arrangements in electronic locks, however, the claim 3 limitation interpretation with respect to the applied primary reference CN482, does not allow the combination of these prior art clutch arrangements with CN482.  Accordingly, there is no disclosure, suggestion or motivation to combine the structure of CN482 with the clutch arrangements of the cited prior art. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art references US 2019/0145130, US 2020/0035499, CN 106996223, WO 2017046399 and GB 2595007 all teach various well known clutch arrangements in electronic locks, however, the claim 3 interpretation with respect to the applied primary reference CN482, does not allow the combination of these prior art clutch arrangements with CN482.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE DINO BARRETT whose telephone number is (571)272-7053. The examiner can normally be reached M-TH 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE DINO BARRETT
Primary Examiner
Art Unit 3675B



Sdb
/SUZANNE L BARRETT/Primary Examiner, Art Unit 3675